DETAILED ACTION
Claims 19 and 27-33 are presented for examination.
	Applicant’s Amendment filed May 17, 2021 has been entered into the present application. 
	Claims 19 and 27-33 are pending. Claims 27-28 are amended. Claims 29-33 are newly added. 
Applicant’s arguments, filed May 17, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant’s election without traverse of the invention of Group I (original claims 1-20), directed to a stable pharmaceutical composition for oral administration comprising a cannabinoid and a lipid, to which examination on the merits has been confined, as stated in the reply filed November 3, 2015, is again acknowledged by the Examiner.
Applicant adds new claims 29-33 in the May 17, 2021 claim listing, which are directed to additional embodiments of a process of using the product of claim 19 presently under examination. As Applicant’s method claims 27-28 were previously rejoined with claim 19 and fully examined for patentability under 37 C.F.R. §1.104 as indicated in the previous November 17, 2020 Office Action, Applicant’s newly added claims 29-33 directed to further embodiments of such method claims are now properly included with those claims presently under examination. 
In view of the previous withdrawal of the restriction requirement in the November 17, 2020 non-final Office Action as to the rejoined inventions, Applicant is again advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.
Instant claims 19 and 27-33 are under examination and are treated on the merits infra.

Status of Objections/Rejections of the November 17, 2020 Office Action
	In reply to the objection to claim 28 as set forth at p.3 of the November 17, 2020 non-final Office Action, Applicant now amends instant claim 28 to correct the spelling of the term “myoclonic” at l.3 of the claim. Accordingly, the objection is now hereby withdrawn.
	In reply to the rejection of claims 27-28 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.3-4 of the November 17, 2020 non-final Office Action, Applicant now amends instant claim 27 to recite that the subject is “in need thereof”. Accordingly, the rejection is now hereby withdrawn.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, Applicant recites “[a] method of treating epilepsy” via “administering to a subject in need thereof an effective amount of the stable liquid pharmaceutical formulation of claim 19”, which renders the claim indefinite because the “need” of the recited subject is not clearly set forth. For example, 
As claims 28-33 do not remedy this point of ambiguity in claim 27, they must also be rejected on the same grounds applied thereto.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 19 and 27-28, as well as newly added claims 29-33, are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent Application No. 15/499,178 in view of Kottayil et al. (WO 2006/063109 A2; 2006), each already of record, for the reasons of record set forth at p.4-8 of the previous Office Action dated November 17, 2020, of which said reasons are herein incorporated by reference. 
Newly added claim 29 further specifies that the epilepsy is Dravet syndrome.
Newly added claim 30 further specifies that the epilepsy is Lennox Gastaut syndrome.
Newly added claim 31 further specifies that the epilepsy comprises myoclonic seizures.
Newly added claim 32 further specifies that the epilepsy comprises infantile spasms.

As previously set forth in the grounds for rejection, the ‘178 disclosure clearly teaches that the disclosed and claimed formulations are used in the treatment of Dravet syndrome, Lennox Gastaut syndrome, myoclonic seizures, juvenile myoclonic seizures, refractory epilepsy, juvenile spasms, West syndrome, infantile spasms, or refractory infantile spasms (p.17, para.[000108]).
Applicant’s remaining amendments to claims 27-28 are editorial in nature, seeking only to clarify that the method is intended for the treatment of epilepsy, and further recites the administration of the stable cannabidiol liquid formulation to “a subject in need thereof” (which is not clearly defined, see above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”). 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the Examiner’s reliance on the disclosure of 15/499,178 for the double patenting rejection is improper” because the “[o]bviousness-type double patenting analysis differs from that under 35 U.S.C. §103(a)” in that “disclosure of the [reference] patent may not be used as prior art” (Remarks, p.5). Applicant contends that “since the basis of the Examiner’s rejection relies on the disclosure of 15/499,178 and not solely the claims, it is improper under MPEP §804” and the rejection should be withdrawn (Remarks, p.5).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is not well taken. MPEP §804(II)(B)(2)(a) clearly instructs that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” MPEP §804(B)(II)(2) also establishes that “those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference AbbVie court explicitly noted that the Federal Circuit has “repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness” and that “a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention.” Id. For example, when claims in a later-expiring patent “merely recite methods of administering the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent”. Id. (quoting Pfizer, Inc. v. Teva Pharms. USA, Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)).
In the instant case, the ‘178 disclosure is relied upon solely to define the utility of the formulation recited in the ‘178 claims, which is clearly permitted per the guidance of MPEP §804. Applicant’s position, therefore, that the rejection is inappropriate because it improperly relies upon the disclosure of the ‘178 application cannot be accepted because MPEP §804 – which governs nonstatutory double patenting rejections – clearly allows for consultation of the reference disclosure (in this case, the ‘178 disclosure) for the purposes of identifying the disclosed utility of a product recited in the reference claims. 
In view of the fact that Applicant has not submitted a Terminal Disclaimer over the copending ‘178 application, or persuasively distinguished (either through amendment and/or remark) the instant claims over the copending ‘178 claims, the rejection continues to remain proper.
For these reasons supra, rejection of claims 19 and 27-33 is proper. 

Conclusion
Rejection of claims 19 and 27-33 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 29, 2021